Case 1:20-cr-00338-JPH-MJD Document 40 Filed 07/26/21 Page 1 of 3 PageID #: 126




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                   )
                                            )
                         Plaintiff,         )
                                            )
                    v.                      )   No. 1:20-cr-00338-JPH-MJD
                                            )
FRANK PERKINS,                              ) -01
                                            )
                         Defendant.         )

                                      ORDER

      The government has filed a Motion for Continuance of Trial Date and

Final Pretrial Conference. Dkt. [37]. Mr. Perkins opposes the continuance or,

in the alternative, seeks release to pretrial home detention. Dkt. 38. The Court

GRANTS the government's motion for continuance, finding that an essential

witness is unavailable on the current trial setting.

      Mr. Perkins argues that a continuance violates his right to a speedy trial.

Id. However, a period of delay "shall be excluded" from the Speedy Trial Act's

time computations if the delay "results[] from the absence or unavailability of

an essential witness." 18 U.S.C. § 3161(h)(3). A witness is considered

unavailable "when h[er] whereabouts are known but h[er] presence for trial

cannot be obtained by due diligence." Id.

      The government asserts that one of its essential witnesses, Detective

Angelika Foley, will be out of the country during the week of August 23, 2021,

for a family obligation that was booked before the trial date was set. Dkt. 37 at




                                        1
Case 1:20-cr-00338-JPH-MJD Document 40 Filed 07/26/21 Page 2 of 3 PageID #: 127




1. Thus, the delay attributable to the changed trial date shall be excluded from

the Speedy Trial Act's time computation. 18 U.S.C. § 3161(h)(3)(A).

      Moreover, the interests of the Defendant and the public in a speedy trial

are outweighed by the need for the government to be able to call a witness

whose testimony is essential to proving up the charged offense. The ends of

justice support continuing the trial date for this reason. See 18 U.S.C. §

3161(h)(7).

      Mr. Perkins states that he will withdraw his objection if the Court agrees

to release him to pretrial home detention. See dkt. 38. This Court reviewed

Mr. Perkins' detention status on January 25, 2021, and found that there are

no conditions of release that will reasonably assure Mr. Perkins' appearance

and the safety of the community. Dkt. 31. Mr. Perkins does not allege any

changed circumstances, so for the reasons cited in this Court's Order on

Motion to Review Detention Order, id., the Court declines to release Mr.

Perkins.

      The Court thus VACATES both the August 16, 2021, final pretrial

conference and the August 25, 2021, trial settings and CONTINUES them as

follows: the final pretrial conference to October 19, 2021, at 9:30 a.m.; the

jury trial to commence on November 3, 2021, at 9:00 a.m. in Room 246,

United States Courthouse, 46 E. Ohio Street, Indianapolis, Indiana. The new

trial date is firm and final, and the Court does not anticipate granting any

further continuances in the absence of extraordinary circumstances.




                                        2
Case 1:20-cr-00338-JPH-MJD Document 40 Filed 07/26/21 Page 3 of 3 PageID #: 128




SO ORDERED.

Date: 7/26/2021




Distribution:

Charles C. Hayes
HAYES RUEMMELE LLC
charles@chjrlaw.com

Abhishek Kambli
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
abhishek.kambli@usdoj.gov

Todd L. Sallee
TODD SALLEE LAW
toddsalleelaw@yahoo.com




                                      3
